Title: To Thomas Jefferson from John Condit, 28 June 1802
From: Condit, John
To: Jefferson, Thomas


            Essex County State New Jesey June 28th 1802Sir
            Having been requested a short time before I left the City of Washington to consult my Colleagues and recommend some persons for General Commissioners of Bankruptcy in this State—But not being fully satisfied in our minds who to mention, We thought it best to Omit it, Untill we should return into the State, and consult our friends on the Subject—this having been done, it is thought it would be convenient for the State to have Six Commissioners Appointed— Three in the eastern part, and three in the western part of the State—In the Eastern part After Advising with Mr. Ketchell Mr. Southard and Others, as to the most proper Characters, I would Recommend Col. Thomas Ward of Essex County Phineas Manning Esqr. of Middlesex County And John Cobb Esqr. of Morris County—they Are all Men of Respectability, Integrity, and knowledge in Business—they are also well Disposed towards the present Administration—the other three in the Western part of the State Will be Named and Recommended by Governor Bloomfield—whose knowledge And Acquaintance in that part of the State, together with advice he has received from my Colleague Mr. Mott and others, will enable him to make a Nomination of the most Deserving and Suitable Characters—I have therefore no doubt but the Persons herein Named, and those that will be Named by the Governor will do Justice to the appointment and give as General Satisfaction as Possible—
            This will be received Under Cover from the Governor to Whom I shall enclose it, that the Whole recommendations may go Together— Mr. Ketchells Letter to me on the Subject will be enclosed also—
            I have the Honor to be Sir, with great Respect Your Obedt. Servt—
            John Condit
          